UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No. 1 ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE ANNUAL PERIOD ENDED DECEMBER 31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0000-24477 STRATUS MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada (State of Incorporation) #86-0776876 (I.R.S. Employer Identification No.) 3 E. De La Guerra St., Santa Barbara, CA 93101 (Address of principal executive offices) (805) 884-9977 (Registrant's telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.o Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this Chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) SmallerReportingCompanyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNoý The aggregate market value of the voting and non-voting common stock held by non-affiliates as of June30, 2009 was $46,124,018 (excludes shares held by directors and executive officers). Exclusion of shares held by any person should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the actions of the management or policies of the registrant, or that such person is controlled by or under common control with the registrant. The number of shares of common stock outstanding at April 30, 2010 was 60,532,099 shares. 1 Why This Amendment is Being Filed This amendment to the Annual Report on Form 10K is being filed to include the information required in Part III of the Annual Report on Form 10K with respect to officers, directors and auditors. PARTIII ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors The following table sets forth, as of April 30, 2010, the names of, and certain information concerning, our directors: Name Age Position DirectorSince EndofTerm Paul Feller 45 Chief Executive Officer and Chairman of the Board Randall Cross 56 Director Glenn Golenberg 69 Director Michael Dunleavy, Sr. 56 Director Paul Feller - Mr. Feller has been involved with the management of live entertainment events for over 15 years. He has been the President & CEO of Pro Sports & Entertainment, Inc. since November 1998. Prior to founding Pro Sports & Entertainment, he served as COO and CEOof PSI, an international live entertainment business which operated sports events in Asia, Europe and North America. Mr. Feller had responsibility for developing PSI’s new markets in China and the US. He negotiated agency rights and agreements with the America’s Cup syndicate, Professional Volleyball Tour, Disney’s Freedom Bowl, Andretti Indy Racing Team, Long Beach Marathon, and both the Vancouver Open and ATP Shanghai Open Tennis Tournaments. As head of PSI’s Asia division, Mr. Feller managed a $35 million revenue operation, developed agreements with STAR Television and China’s CCTV and operated the first international professional soccer tournament in China. He has been a member of the Los Angeles Sports Council, Orange County Sports Council, Asia International Business and Entertainment Association, US Professional Cycling Association, and the UK Professional Cycling Association. Prior to PSI, Mr. Feller was a vice president of marketing and sales with Osborne Computer Corporation and a senior engineer with McDonnell Douglas. He attended Purdue University for a B.S. in Mechanical Engineering, Pepperdine University for an M.B.A.,and is pursuing a Juris Doctorate from Columbus University Law School. Randall (“Randy”) Cross - played football for the University of California, Los Angeles, where he received All Conference honors, All American honors and played an important role in the UCLA victory at the Rose Bowl in 1976.After being drafted in the second round of the 1976 NFL draft by the San Francisco 49ers, Mr. Cross played professional football with the San Francisco 49ers from 1976 to 1988, where he received six All Pro selections, three Pro Bowl selections and was a key player in the 49ers’ Superbowl championships in 1982, 1985 and 1989.Since 1989, he has been a broadcaster and analyst of the NFL for CBS and NBC, working on both network’s coverage of NFL regular season, playoff and Superbowl games.He currently co-hosts “The Opening Drive” with Bob Papa on the Sirius Radio NFL Network.Off the field, Mr. Cross has been involved in marketing and promotions in several areas, including insurance, commodities and local and national retail sales.Mr. Cross joined the board in April 2009. Glenn Golenberg - has been engaged in the financial services industry since 1966 and been involved in transactions that have historically included mergers and acquisitions, initial public offerings (IPO's), financial restructurings, venture capital financings, and leveraged buyouts (LBO's).Prior to that time, Mr. Golenberg was a C.P.A. with Arthur Andersen.Since 1978, Mr. Golenberg has been a co-founder and Managing Director of Golenberg & Company, a merchant banking firm that invests in and offers financial advisory services to a wide variety of businesses.He is also a Managing Director of The Bellwether Group, a merchant bank which provides strategic and financial consulting services to expansion-stage emerging technology and life-science related companies.Mr. Golenberg is a Director of Grill Concepts, Inc. and has been a director of numerous publicly held companies in the past.He is also Senior Advisor to Outsource Partners International, Inc., a director of Virtual Media Group Ltd., founder and director of K/E Medical Centers, and co-vice chairman of Skyview Capital.Mr. Golenberg was a member of the Business Advisory Council at his alma mater, Miami University in Oxford, Ohio, and served on the Graduate Executive Board of the Wharton Graduate School of the University of Pennsylvania, where he received his M.B.A. degree.Mr. Golenberg joined the board in April 2009. Michael Dunleavy, Sr.- from 2003 until 2010 he was the head coach and from 2008 to 2010 also the general manager of the Los Angeles Clippers. Selected in the sixth round (99th pick overall) by Philadelphia in 1976, Dunleavy played 11 seasons in the NBA with career averages of 8.0 points and 3.9 assists in 438 games for Philadelphia (1976-78), Houston (1978-82), San Antonio (1982-83) and Milwaukee (1983-85, 1988-1990). He began his coaching career as head coach for the Los Angeles Lakers is 1990. He then went on to coaching the Portland Trail Blazers and under his guidance the team matched its second best victory total in Blazers history. Dunleavy earned the 1oach of the Year award. This season he coached his 1000th career game and won his 500th career game.Mr. Dunleavy joined the board in October 2009. 2 Executive Officers The following table sets forth, as of April 30, 2010, the name of, and certain information concerning, our executive officers, none of whom serve on the board of directors: Name Age Position John Moynahan 52 Senior Vice President and Acting Chief Financial Officer William Kelly 46 Senior Vice President and Chief Operating Officer John Moynahan - With over 30 years of business experience, Mr. Moynahan has been a treasurer for four years and CFO for 15 years of publicly-traded companies ranging from development stage to a billion dollars in annual revenues. During this span, Mr. Moynahan has been responsible for SEC reporting and compliance, successfully executing an IPO, completing over $500 million in debt financings, over $120 million in equity financings, and investigating and closing acquisitions with companies such as Fischer Scientific Group, Card Systems Solutions, Inc., Innovative Technology Applications, Inc., and Xybernaut Corporation.Mr. Moynahan has been the President of Novastar Group, Inc., a financial consulting and advisory firm, from June 2006 to present, Senior Vice President and Chief Financial Officer of Who’s Your Daddy, Inc. from May 2007 to September 2008,Senior Vice President and Chief Financial Officer of Xybernaut Corporation from 1999 to 2004 and from 2005 to 2006, and the Vice President of Finance and Corporate Development of Innovative Technology Application Inc. from 2004 to 2005. Mr. Moynahan began his career in the New York City office of Ernst & Young in 1979.He received a B.A. from Colgate University, where he was elected to the Phi Beta Kappa honor society, an M.B.A from New York University and a C.P.A. from New York State.Mr. Moynahan is also a co-inventor on five issued U.S. patents and over 100 corresponding international patents. William Kelly- Mr. Kelly brings over twenty years of entertainment and media operations and management experience to Stratus.Mr. Kelly was the chief operating officer for ProElite, Inc. from 2006 to 2008.Prior to that time, Mr. Kelly Co-founded Television Korea 24 Inc. (tvk24) in 2003, where he served as Chief Operating Officer.In 2001, Mr. Kelly joined the Extreme Sports Channel as Chief Operating Officer International.Prior to Extreme Sports Channel, Mr. Kelly was Vice President and Head of International for NBC Internet (San Francisco), Vice President of CNBC Asia (Singapore), President of Turner Broadcasting International (Tokyo), and held positions with the Long Term Credit Bank of Japan (Tokyo) and Allied Irish Banks (Ireland).Mr. Kelly is a graduate of Castleknock College Dublin, speaks several languages and holds various certificates in banking and international business. He is a native of Ireland. Family Relationships None. Term of Office Our directors and officers hold office until the earlier of their death, resignation, removal or the end of their stated term. Section16(a)Beneficial Ownership Compliance Section16(a)of the Securities Exchange Act of 1934 requires our directors, officers and persons who own more than 10% of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of changes in ownership of common stock and other equity securities. Officers, directors and greater than 10% shareholders are required by SEC regulations to furnish us with copies of all Section16(a)forms they file. To the best of our knowledge, since December31, 2008, the following delinquencies have occurred: Based solely on our review of these filings, the Company believes that all such reports were timely filed for the year ended December 31, 2009. 3 Code of Ethics We have not adopted a Code of Ethics that is applicable to our directors and our employees, but we intend to do so within the next year. The Board of Directors and Committees The Board is responsible for the supervision of the overall affairs of the Company. The Board met twice during the year ended December31, 2009. Audit Committee The Audit Committee’s responsibilities include, but are not limited to, the following: ● appointing, evaluating and retaining the independent registered public accounting firm, ● reviewing and discussing with management and the independent registered public accounting firm our annual and quarterly financial statements and disclosures, ● discussing our systems of internal control over financial reporting, and ● meeting separately with the independent registered public accounting firm. The audit committee was inactive in 2008 and was reestablished during 2009 but did not meet until January 2010. Mr. Goldenberg is the Chairman of the Audit Committee and has been determined by the Company's board of directors to be the Audit Committee's financial expert. Compensation Committee The compensation committee was inactive in 2008 and 2009, but the Company intends to reestablish the compensation committee during 2010.The Compensation Committee will administer the Company’s compensation and benefit plans, in particular, the incentive compensation and equity-based plans, and will approve salaries, bonuses, and other compensation arrangements and policies for the Company’s officers, including the Chief Executive Officer. ITEM 11. EXECUTIVE COMPENSATION Overview of Executive Compensation Program Until the Compensation Committee is established, the board of directors has responsibility for establishing, implementing and monitoring our executive compensation program philosophy and practices. The board seeks to ensure that the total compensation paid to our executive officers is fair, reasonable and competitive. Executive Compensation The following table sets forth information concerning the compensation earned by our Executive Officers during fiscal 2009 and 2008: 4 Name and Principal Position Year Salary Bonus Stock Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Paul Feller, Chief Executive Officer and Chairman of the Board $ (a) $
